ON MOTION FOR REHEARING AND REHEARING EN BANC
HALL, Judge.
The appellant having filed a motion for rehearing and motion for rehearing en banc of this court’s opinion filed August 10, 1988, the motion for rehearing en banc is denied and the motion for rehearing is denied except to the extent that we agree to certify the following questions to the Florida Supreme Court as being of great public importance:
1. WHETHER THE ESTABLISHMENT OF A SELF-INSURANCE TRUST FUND OR ESCROW ACCOUNT BY THE GOVERNMENTAL HOSPITAL IS EQUIVALENT TO THE PURCHASE OF INSURANCE?
2. WHETHER A GOVERNMENTAL HOSPITAL WHICH HAS ESTABLISHED A SELF-INSURANCE TRUST FUND WAIVES SOVEREIGN IMMUNITY AGAINST CLAIMS UP TO THE AMOUNT OF THE FUND UNDER SECTION 286.-28, FLORIDA STATUTES (1979)?
RYDER, A.C.J., concurs.
PARKER, J., concurs in part and dissents in part.